 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 1 of 33
                 Oral Deposition of Judith Harper

                                                                Page 1
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION


        PATRICIA HOLLAND, the Surviving
        Mother of KIP EUGENE HOLLAND and
        WAYNE HOLLAND as the Administrator
        of the Estate of KIP EUGENE HOLLAND,
        Deceased,
                              PLAINTIFFS,
        VS.                CIVIL ACTION FILE NO. 2:27-CV-0120
        CYPRESS INSURANCE COMPANY;
        JW HARPER FARMS, LLC., and
        CHRISTOPHER A. RUNYUN, as
        Administrator of the Estate
        of JAMES WENDELL HARPER,
        Deceased.

                              DEFENDANTS.




                     DEPOSITION OF JUDITH HARPER




                  The deposition of Judith Harper was taken
        before Celeste O. Riddle, RMR, RPR, CCR, on the 27th
        day of March 2018, by the plaintiffs, commencing at
        approximately 10:05 a.m. at the Marshall County
        Courthouse, 424 Blount Avenue, Guntersville, Alabama
        35976.


19148                         Datascope                    713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 2 of 33
                Oral Deposition of Judith Harper

                                                                Page 2
  1                      A P P E A R A N C E S
  2
  3     For the Plaintiffs:
  4         R. SHANE LAZENBY
  5         LAZENBY LAW GROUP, LLC
  6         P.O. Box 2875
  7         Gainesville, Georgia 30503
  8
  9     For the Defendants:
 10         BRENT M. ESTES
 11         DENNIS CORRY SMITH & DIXON, LLP
 12         900 Circle 75 Parkway
 13         Suite 1400
 14         Atlanta, Georgia 30339
 15
 16     ALSO PRESENT:    Stanley Harper
 17
 18                             I N D E X
 19
 20     Examination by Mr. Lazenby . . . . . . . . .            3
 21     Examination by Mr. Estes . . . . . . . . . . 31
 22     Examination b Mr. Lazenby       . . . . . . . . . 32
 23     Reporter's Certificate . . . . . . . . . . . 33
 24
 25


19148                         Datascope                    713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 3 of 33
                 Oral Deposition of Judith Harper

                                                                Page 3
  1                            JUDITH HARPER
  2     having been duly sworn, was examined and testified
  3     as follows:
  4
  5               MR. LAZENBY:     This will be the deposition
  6     of Mrs. Judith Harper taken pursuant to subpoena for
  7     all lawful purposes under the Federal Rules of Civil
  8     Procedure.    I assume we are continuing to reserve
  9     objections except to the form of the question and
 10     responsiveness of the answer until such time as the
 11     deposition is later used.
 12               MR. ESTES:    That's agreeable.
 13               MR. LAZENBY:     Great.    Thank you.
 14
 15                            EXAMINATION
 16     BY MR. LAZENBY:
 17        Q.     Mrs. Harper, my name is Shane Lazenby.             We
 18     met a few minutes ago.      I represent the Holland
 19     family as you know.     I understand that you told me
 20     you have a little bit of a hearing problem, but I
 21     take it you have never given a deposition before; is
 22     that right?
 23         A.    I don't think so.
 24        Q.     Well, I'm going to ask a whole bunch of
 25     questions probably.     Hopefully we won't be here too


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 4 of 33
                 Oral Deposition of Judith Harper

                                                                Page 4
  1     long.
  2         A.      Okay.
  3         Q.      If you don't hear any of my questions, let
  4     me know.
  5         A.      I will.
  6         Q.      I want to make sure that you hear the
  7     question and you understand the question.           Okay?
  8         A.      Okay.
  9         Q.      A lot of times when we start talking, we
 10     will figure out what the other person is about to
 11     say and we may start talking before the other person
 12     finishes.    If I ever do that, you stop me and let me
 13     know that you are not finished because I want you to
 14     be able to finish your answer.        Okay?
 15         A.     Okay.
 16        Q.      Also if at any time I'm not finished with
 17     my question, I may stop you, and I'm not trying to
 18     needle you or anything.      I'm just trying to make
 19     sure we are only talking one person at a time
 20     because everything is being recorded on the
 21     stenographer.       Okay?
 22         A.     That's fine.
 23         Q.     Now you are Judith Harper?
 24         A.     Uh-huh.
 25        Q.      What's your full name, Mrs. Harper?


19148                           Datascope                  713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 5 of 33
                  Oral Deposition of Judith Harper

                                                                Page 5
  1         A.     Judith Ann Jones Harper.
  2         Q.     Judith Ann Jones Harper?
  3         A.     Uh-huh.
  4         Q.     One more thing, one more little quick rule.
  5     A lot of times we will have a tendency to shake our
  6     head or say uh-huh or huh-uh or something like that.
  7     If you could please just answer yes or no or
  8     whatever you need to say to answer the question
  9     verbally, it makes it a lot more clear on the
 10     record.    Okay?
 11        A.      Okay.
 12        Q.      So if you say uh-huh or huh-uh or
 13     something, I may say is that a yes.         Again, I'm not
 14     trying to be insulting.      I just want to make sure I
 15     understand your answer.      Okay?
 16        A.      I understand.
 17        Q.      Great.    Thank you.    What is your address,
 18     Mrs. Harper?
 19        A.      5917 County Road 76, Grove Oak, Alabama
 20     35975.
 21        Q.      And you are married?
 22        A.      Married, yes.
 23        Q.      What's your husband's name?
 24        A.      Stanley Harper.
 25        Q.      How long have you and Mr. Harper lived at


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 6 of 33
                  Oral Deposition of Judith Harper

                                                                Page 6
  1     that address?
  2         A.     Since 1983.
  3         Q.     Now I understand there was another area
  4     that you all may own now in Sauty, Alabama; is that
  5     right?
  6         A.     We don't own it now.      We did own a camper
  7     that was parked on a lot at South Sauty.           Is that
  8     what you are referring to?
  9         Q.     Yes, ma'am.
 10        A.      We had a lot rented and we had a mobile --
 11     it was a camper but it was a 39-foot camper, yes,
 12     but we sold it in October, I believe.
 13        Q.      Now do I understand correctly that James
 14     Harper lived in that camper for a while?
 15         A.     Yes.
 16        Q.      Was he the last person to live in that
 17     camper?
 18         A.     Yes, he was.
 19        Q.      Did anybody live in that camper with him?
 20         A.     Yes, his daughter.
 21         Q.     Would that be Annette?
 22         A.     Yes.
 23        Q.      Other than Annette, anybody else live in
 24     that camper with him?
 25         A.     Not that I know of.


19148                         Datascope                    713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 7 of 33
                 Oral Deposition of Judith Harper

                                                                Page 7
  1         Q.    Is it a situation where the South Sauty
  2     camper location is next to your property, or how far
  3     is the distance between the two?
  4         A.    No.   It's approximately 20 miles away, I
  5     guess.
  6               MR. HARPER:     I believe it's 17 miles from
  7     our house to the camper.
  8         A.    (By the Witness) It's a resort area on the
  9     back waters of Guntersville Lake.
 10         Q.    I see.
 11        A.     And we just had rented it and put a camper
 12     there for a while.
 13        Q.     Yes, ma'am.     How about your location, other
 14     than you and Mr. Stanley Harper, anybody else live
 15     there?
 16        A.     The two of us live in a house.         We have a
 17     mobile home in our back yard.        Our granddaughter and
 18     her husband and two children live there.           And one of
 19     our daughters and her husband and son, they own a
 20     mobile home, but it's parked on our property.
 21        Q.     Did Mr. James Harper live on that property
 22     with y'all at any time?
 23        A.     At one time he lived in the mobile home
 24     where my granddaughter lives now.         He moved there in
 25     2012 when he had had the throat cancer.          He and


19148                         Datascope                    713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 8 of 33
                  Oral Deposition of Judith Harper

                                                                Page 8
  1     Annette, his daughter, lived there until, I think it
  2     was, April of 2013 when they moved from there.
  3         Q.      Do you know where Mr. Harper, James Harper,
  4     moved to when he moved from there?
  5         A.      They moved to an apartment in Scottsboro.
  6     Maybe Fox Run.     I'm not sure of the name.
  7         Q.      And after Mr. James Harper lived at the
  8     apartment at Fox Run, did he move from there to
  9     South Sauty?
 10         A.     No.
 11        Q.      Where did he move to after that?
 12        A.      They moved to a mobile home in Section,
 13     Alabama, but I don't know just when or how long they
 14     lived there.
 15        Q.      Is that where they lived before South
 16     Sauty?
 17        A.      Yes.   When he first went to the camper at
 18     South Sauty, he was by himself.        That was before the
 19     accident.    And I'm not sure what month he moved but
 20     he moved there sometime in 2016.         He was going to
 21     buy it from us but then he changed his mind and
 22     didn't.    So we let him live there and he lived there
 23     until the accident, and then he came back there
 24     after the accident, after he got hurt.
 25        Q.      Is that where Mr. James Harper lived until


19148                         Datascope                    713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 9 of 33
                 Oral Deposition of Judith Harper

                                                                Page 9
  1     he passed away?
  2         A.     No.    He moved in with us in February of
  3     2017.    He wasn't able to live by himself and he
  4     wasn't sure if Annette was going to stay there any
  5     longer or not.     And he lived with us until he passed
  6     away in July.
  7         Q.     When you say he wasn't able to live by
  8     himself, what do you mean by that?
  9         A.     He just wasn't physically able to cook and
 10     to clean and wash clothes, everything that needed to
 11     be done to take care of him.        It took him several
 12     months to get his strength back after the accident.
 13        Q.      Mrs. Harper, you were kind enough to bring
 14     a good number of documents and things with you in
 15     response to the subpoena; is that right?
 16         A.     Yes.
 17        Q.      And those are documents, as I understand
 18     it, that had belonged to James Harper; is that
 19     correct?
 20         A.     Yes.
 21        Q.      And other items that belong to James Harper
 22     also; is that right?
 23         A.     Yes.
 24        Q.      Correct me if I'm wrong but I would imagine
 25     that all of the information and documents that you


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 10 of 33
                 Oral Deposition of Judith Harper

                                                                Page 10
  1     brought were not in the same location when you
  2     gathered them up; is that right?
  3         A.     Yes.
  4         Q.     Or were they all in the same location?
  5         A.     No.
  6         Q.     Where all were they found?        Where did you
  7     find all those documents?
  8         A.     Some of them were in his bedroom and some
  9     of them were in a shop building that we have next to
 10     the house.   When we moved him to our house, there
 11     was stuff that was just put down there for storage.
 12     And I really didn't know what all was down there
 13     until we went to look when you requested all this
 14     information.      And we found the items that I'm
 15     assuming came out of his truck and that's where they
 16     were.    They were just in a shop building there at
 17     the house.
 18        Q.     Other than Mr. Harper's bedroom, Mr. James
 19     Harper's bedroom, and the shop, any place else that
 20     you located documents that are responsive or other
 21     items that were responsive?
 22         A.     No.
 23        Q.     We heard from Annette earlier in the case
 24     and I believe I recall that she said that at one
 25     point she and Mr. James Harper went through his


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 11 of 33
                 Oral Deposition of Judith Harper

                                                                Page 11
  1     things that had been in his truck.          Do you know
  2     anything about that?      Were you present for that?
  3     Have you heard anything about that?
  4         A.      No, I was not.
  5         Q.      You didn't see that happen?
  6         A.      No, I didn't.
  7         Q.      Do you know how the items that you brought
  8     with you that had been in his truck made it out of
  9     his truck?
 10        A.     Not for sure as far as seeing anybody.
 11     Annette told me that her daughter Carrie and her
 12     boyfriend got the items out of the truck and brought
 13     them to South Sauty and put them in a little storage
 14     building.    And Stanley and our son-in-law helped
 15     move everything to our house.        And I didn't see any
 16     of it take place, but as far as I know that's how
 17     they wound up in our shop building was because
 18     that's where they put them when they were brought
 19     from South Sauty.     But I did not know until really
 20     yesterday what was down there.
 21               MR. ESTES:     Sorry.    Who did you say brought
 22     it up to your house?
 23               THE WITNESS:      Stanley and our son-in-law,
 24     Darryl Mitchell.     They helped us move James to our
 25     house.


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 12 of 33
                 Oral Deposition of Judith Harper

                                                                Page 12
  1         Q.      (By Mr. Lazenby) So the items that had been
  2     in the camper in South Sauty, those were brought out
  3     of the camper in South Sauty and those were put in
  4     the storage unit; is that correct?
  5         A.      Yes.
  6         Q.      And that storage location is on your
  7     property where you live now?
  8         A.      Yes.   It was just a shop building that we
  9     have next to the house.
 10        Q.     And the items that were located in Mr.
 11     Harper's bedroom, were those also in his truck or
 12     where did those come from, do you know?
 13        A.     He had a plastic bin that was at the camper
 14     -- in the camper.     It wasn't in the little utility
 15     building.    It was in the camper.       So we brought that
 16     to the house when he moved.        We were just trying to
 17     get all of his belongings in one location.
 18         Q.    Yes, ma'am.
 19        A.     And then the rest of it was just mail and
 20     items that he had collected from February to July
 21     when he was living with us.
 22        Q.     Any items, documents, anything like that
 23     that you decided not to bring today?
 24         A.    No.
 25        Q.     So everything that you could find that


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 13 of 33
                 Oral Deposition of Judith Harper

                                                                Page 13
  1     belonged to Mr. Harper is in those two suitcases?
  2         A.    Yes.
  3         Q.    I believe we have an agreement that you are
  4     going to provide that information and give those
  5     items to Mr. Estes; correct?
  6         A.    I beg your pardon?
  7         Q.    You are going to give that stuff to Mr.
  8     Estes; correct?
  9         A.    Yes.   If that's what we need to do with it,
 10     yes.
 11        Q.     You know the case that we are here about
 12     today involves the collision that occurred on
 13     December 8th, 2016?
 14         A.    Yes.
 15        Q.     When did you first hear about the December
 16     8, 2016, collision?
 17         A.    The day that it happened.
 18         Q.    How did you hear about it?
 19        A.     We got a phone call.       I cannot remember
 20     exactly how it took place.        I hope Stanley can
 21     remember more than I can.       We got a phone call from
 22     somebody telling us that James had been in an
 23     accident.
 24        Q.     Do you recall if you received the phone
 25     call or if Mr. Stanley Harper received the phone


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 14 of 33
                    Oral Deposition of Judith Harper

                                                                Page 14
  1     call?
  2            A.    I think he did because I don't answer the
  3     phone a lot because of my hearing problems.            I think
  4     he answered the phone.
  5            Q.    Do you recall anything that was said other
  6     than Mr. Harper had been in an accident?
  7            A.    No, I don't.     That's all.   At that time we
  8     didn't really know anything about his condition or
  9     anything.
 10                  MR. ESTES:    Judy, you just testify to what
 11     you remember.      Stanley, you will get your chance to
 12     talk in a few minutes.         Okay?
 13        A.        (By the Witness) I don't remember any
 14     details at all except that he had an accident and
 15     was in the hospital.
 16        Q.        When did you next receive any kind of
 17     information about the collision?
 18        A.        I think it was the next day.      We got word
 19     that Annette was on her way over there to see about
 20     him.    And I called her the next day.        I think it was
 21     the next morning.
 22        Q.        What did you learn the next morning?
 23        A.        Not very much.    Just that they thought he
 24     had a concussion and a shoulder that was maybe
 25     cracked.      Or anyway, problems with his shoulder and


19148                             Datascope                713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 15 of 33
                 Oral Deposition of Judith Harper

                                                                Page 15
  1     that he wasn't talking very much and didn't remember
  2     anything that had happened.
  3         Q.    Do you know who called and told you that?
  4         A.    I called Annette to check on him and she
  5     told me that.
  6         Q.    Did you yourself travel over to Gainesville
  7     while Mr. Harper was hospitalized?
  8         A.    Yes.
  9         Q.    When did you go?
 10         A.    The day he was released.
 11        Q.     Anybody other than Annette that you kept in
 12     touch with during the time frame that he was
 13     hospitalized to ask him about updates or anything
 14     like that?
 15        A.     No.    She was the only one I talked to.
 16        Q.     At any time did Annette give you any
 17     additional information that you can recall other
 18     than Mr. Harper had had a concussion and a problem
 19     with his shoulder?
 20        A.     At one time she told me that he had
 21     pneumonia.   I don't remember how many days later
 22     that was.
 23        Q.     Did you ever learn of any other details of
 24     the collision from Annette?
 25         A.    No.


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 16 of 33
                    Oral Deposition of Judith Harper

                                                                Page 16
  1            Q.    You went to, I'm assuming, help Mr. Harper
  2     when he was getting discharged from the hospital?
  3            A.    I didn't actually help with anything.            My
  4     daughter went with me.       We couldn't find a place to
  5     park.       She got out and went in to see what time --
  6     actually we went to get him to bring him back to
  7     Alabama.      We put a mattress in the back of the van
  8     so he could lay down on the way home.          I didn't go
  9     in the hospital to have any conversation with
 10     anybody.      She got out and went in and she called me
 11     back and said it was going to be a while before he
 12     could be released and I went and got the both of us
 13     something to eat and came back and she came out and
 14     ate.    But I never went in the hospital because of
 15     the parking problem.      And then I just pulled back up
 16     when they got ready to load him in the van.
 17        Q.        I understand.   You say it was your
 18     daughter?
 19         A.       My daughter, yes.
 20         Q.       What's her name?
 21         A.       Heather Vaughn.
 22        Q.        Anybody come with you and Heather to the
 23     hospital that day?
 24         A.       No.   Just the two of us.
 25        Q.        Anybody depart with you guys other than Mr.


19148                           Datascope                  713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 17 of 33
                  Oral Deposition of Judith Harper

                                                                Page 17
  1     Harper?
  2         A.     Yes.   Annette rode back with us also.
  3         Q.     Did you speak with Mr. Harper that day?            I
  4     mean, other than --
  5         A.     Very little.    Yes, I helped get his stuff
  6     loaded in the van and try to get him comfortable but
  7     there was really not much conversation.           He wasn't
  8     talking much.
  9         Q.     Was he able to talk to you?
 10         A.     He could talk, yes.
 11        Q.      Did he say anything about the collision at
 12     all?
 13         A.     No.
 14        Q.      Did you speak to any of the medical
 15     professionals that had cared for him?
 16         A.     No.
 17        Q.      Do you know if Heather spoke to anybody
 18     that had cared for him?
 19         A.     I don't think so.
 20        Q.      Has Heather mentioned anything like that
 21     since that time and said, hey, you know, the doctors
 22     or the nurses told me this?
 23         A.     No.
 24        Q.      What did Heather call Mr. Harper?
 25         A.     What did she call him?


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 18 of 33
                  Oral Deposition of Judith Harper

                                                                Page 18
  1         Q.     Uncle?
  2         A.     Uncle James, yes.
  3         Q.     How about Annette, did Annette ever tell
  4     you anything that the doctors or nurses had said
  5     about Mr. Harper's condition?
  6         A.     Nothing specific that I recall.
  7         Q.     Now did you all depart Gainesville and go
  8     straight back to Scottsboro?
  9         A.     When we left Gainesville, we went to
 10     Guntersville.     He was planning to go back to his
 11     wife's apartment even though they hadn't lived
 12     together since before his cancer in 2012.           She had
 13     had a stroke and Annette was supposed to try to take
 14     care of both of them is my understanding.           But they
 15     did not stay there but like two days.          It didn't
 16     work.    Things didn't work out.       So then I went back
 17     to the apartment and moved his stuff to the camper
 18     at South Sauty.
 19        Q.      After about two days you moved his stuff to
 20     the South Sauty camper?
 21        A.      Yes.   The medical stuff.      At that time he
 22     was on oxygen so we had to move all that stuff.
 23        Q.      When you picked him up at the hospital and
 24     brought him back home, did you bring him home on
 25     oxygen?


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 19 of 33
                 Oral Deposition of Judith Harper

                                                                Page 19
  1         A.    Yes.    I went to a medical supply place in
  2     Scottsboro.     I can't think of the name of it right
  3     off.    Had to get some large tanks or medium size
  4     tanks to have enough for a trip that long and it
  5     took us a couple of hours because we had to wait.
  6     They didn't have them in stock.         So we got that and
  7     had that with us when we picked him up at the
  8     hospital.   And the hospital staff, they had to come
  9     out and check the tanks to make sure that they were
 10     working properly and everything to get him home.
 11        Q.     Was the trip to the medical supply place
 12     based on a new prescription for oxygen, or was it
 13     based on some previous prescription Mr. Harper had
 14     for oxygen?
 15        A.     As far as I know, the prescription came
 16     from the hospital in Gainesville because if he was
 17     ever on oxygen before after he recovered from the
 18     cancer, I don't know of it.
 19        Q.     Other than the oxygen, do you recall any
 20     other treatment that Mr. Harper left the hospital
 21     on, any other prescriptions, anything like that?
 22        A.     No.    I didn't know anything about that part
 23     of it.
 24        Q.     Prior to the collision on December 8, 2016,
 25     did you ever accompany Mr. Harper to any of his


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 20 of 33
                   Oral Deposition of Judith Harper

                                                                Page 20
  1     medical appointments?
  2           A.    I did during the cancer treatment in 2012.
  3     I think I took him maybe to one or two radiation
  4     treatments and I took him to get a family doctor.
  5     He didn't have an actual considered family doctor
  6     and I took him to an appointment for that.            But I
  7     don't remember ever taking him to any after that.
  8           Q.    Who was the family doctor that you took him
  9     to?
 10           A.    It was -- I think it's Lakeside Clinic in
 11     Guntersville.      They have several different
 12     physicians.       I'm not sure if he had actually just
 13     one or if it was all of them.        That's where we went
 14     to.
 15           Q.    In looking at some of the items that you
 16     have brought with you today, I saw a physician by
 17     the name of Josh Bell, B-e-l-l, MD.          Ever heard of
 18     him before?
 19           A.    No.
 20           Q.    Have you ever accompanied Mr. Harper to any
 21     of his examinations by the folks who are medically
 22     clearing him to drive?
 23           A.    No.
 24           Q.    I'm not trying to hold you to a specific
 25     date, but do you know how long it was before


19148                           Datascope                  713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 21 of 33
                 Oral Deposition of Judith Harper

                                                                Page 21
  1     December 8, 2016 that you would have gone to any
  2     kind of medical appointment with Mr. Harper?            Would
  3     it have been years?
  4         A.    Yes.   It was sometime in 2012.         I don't
  5     recall taking him any after he got over the cancer,
  6     and he was over that in 2012.
  7         Q.    I gather from talking to the folks in this
  8     case, that Annette was probably the closest person
  9     to Mr. Harper from his family; is that correct?
 10         A.    Yes.
 11        Q.     Anybody else really close to Mr. Harper
 12     that you know of?
 13               MR. ESTES:     Family or anybody?       Object to
 14     form.
 15               MR. LAZENBY:     Anybody.
 16        A.     Not that I can think of that would have
 17     anything to do with the medical treatment or
 18     anything like that.
 19        Q.     Other than getting the telephone calls
 20     perhaps from Annette about the collision at issue,
 21     have you ever talked to anybody else about the
 22     collision on December 8, 2016?
 23         A.    No.
 24        Q.     Ever had any meeting with Mr. Estes or
 25     anybody from his office?


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 22 of 33
                 Oral Deposition of Judith Harper

                                                                Page 22
  1         A.      From his office?
  2         Q.      Yes, ma'am.
  3         A.      He came and talked to James at our house
  4     one time.
  5         Q.      Anybody else come and talk to James about
  6     the collision that you know of?
  7         A.      Not that I know of.     Well, now, I take that
  8     back.    I guess somebody brought him a summons or
  9     served a paper of some kind.        I guess that was
 10     regarding the accident.       All I know is my
 11     granddaughter said there is a county car in your
 12     driveway.    But I'm not sure what it was.
 13        Q.     That's okay.     I think I already know the
 14     answer to this but just to be clear, after Mr.
 15     Harper returned to Alabama following his treatment
 16     in Gainesville up until the time he passed away, did
 17     he ever talk to you or talk in your presence about
 18     what happened at the collision on December 8th?
 19         A.    No.
 20        Q.     Some of the other items that you brought
 21     with you today included some pages from logbooks, a
 22     trucker's logbook.      Do you know if Mr. Harper kept
 23     written logbooks up until the time he stopped
 24     driving, or do you know if Mr. Harper had electronic
 25     logbooks?


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 23 of 33
                 Oral Deposition of Judith Harper

                                                                Page 23
  1         A.     I don't know.
  2         Q.     Did you ever ride with Mr. Harper in his
  3     truck?
  4         A.     No.
  5         Q.     Did Mr. Harper or anybody on Mr. Harper's
  6     behalf ever talk to you about his medical condition
  7     after you stopped going to any medical appointments
  8     with him but prior to December 8, 2016?           What I mean
  9     by that, between 2012 or so and December of 2016,
 10     anybody ever discuss his medical condition with you?
 11        A.      I don't remember anybody that did.
 12        Q.      Do you recall, as you sit here today, what
 13     Mr. Harper's medical condition was like?
 14        A.      In my opinion, I thought he was doing
 15     really well considering he had overcome the cancer.
 16     He just always amazed me that he was able to keep
 17     going and do what he did.       We talked about that,
 18     Stanley and I did, several times about how well he
 19     was doing considering the medical history that he
 20     had with the cancer.
 21        Q.      Have you ever heard of the diagnosis for
 22     Mr. Harper of what's called COPD, and I believe it's
 23     chronic obstructive pulmonary disease?           Ever heard
 24     of that?
 25        A.      I don't know that anybody ever actually


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 24 of 33
                 Oral Deposition of Judith Harper

                                                                Page 24
  1     called it COPD, but I know that they did keep a
  2     check on his lungs to make sure that everything
  3     looked fine.    And the last time I remember him
  4     telling me anything, he said they said things looked
  5     fine.    You know, they would check them again later.
  6         Q.     One of the other things Annette told us in
  7     her deposition was that she recalls times when Mr.
  8     Harper would start coughing very severely, and I
  9     believe she even gave examples where he may even
 10     cough up gravy at the table.        Did you ever see
 11     anything like that happen with Mr. Harper?
 12         A.     No, don't remember it.
 13        Q.      Do you recall ever seeing Mr. Harper having
 14     any trouble with his tracheostomy?
 15        A.      Not any problems that I can remember except
 16     when he first had it put in, and it wasn't really a
 17     problem.    It was just that it took him a while to
 18     get used to it being there.        It was irritating.         But
 19     as far as a problem with it, I don't know of any.
 20        Q.      Are you familiar with any of the parts and
 21     pieces for a tracheostomy?        For example, do you know
 22     anything about the inner cannula, whether Mr.
 23     Harper --
 24        A.      He took care of cleaning it himself.          I
 25     never did that.


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 25 of 33
                 Oral Deposition of Judith Harper

                                                                Page 25
  1         Q.    When you accompanied Mr. Harper on his
  2     visits to the doctor back in 2012 or so, did he seem
  3     to be engaged in understanding what his doctors were
  4     saying and asking questions and things like that?
  5         A.    Yes, he seemed to.
  6         Q.    You gathered the impression that he was
  7     aware of his condition and aware of his treatments
  8     and things like that as well?
  9         A.    Yes.
 10        Q.     Did you know anything about Mr. Harper's
 11     admission to the hospital in June of 2016, about six
 12     months before this collision took place?
 13        A.     I knew that he went and we went to see him.
 14     He seemed to be doing pretty good and I think he
 15     actually went home the next day.         But I think it was
 16     pneumonia, but I'm not sure.
 17        Q.     Did he ever explain anything to you about
 18     that particular hospitalization?
 19         A.    No.
 20        Q.     How about his visit to the emergency room
 21     on November 7th, 2016, about a month before this
 22     collision, do you know anything about that?
 23         A.    I didn't know about that.
 24        Q.     Did Mr. Harper ever share with you or talk
 25     to you about his trucking routes and things that he


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 26 of 33
                 Oral Deposition of Judith Harper

                                                                Page 26
  1     did as a trucker over the road?
  2         A.    No.
  3         Q.    Did you ever talk to any of the law
  4     enforcement folks who investigated the collision on
  5     December 8th?
  6         A.    No.
  7         Q.    Did you ever go and see the truck that was
  8     involved in the collision?
  9         A.    No.
 10        Q.     Did you ever talk to Annette's daughter
 11     that went out and cleaned out the truck about the
 12     truck?
 13         A.    No.
 14        Q.     I also saw a document in the suitcases, and
 15     I'm paraphrasing a little bit, but it was a drug and
 16     alcohol awareness consortium.        Do you know anything
 17     about that?
 18         A.    No.
 19        Q.     Do you know anything about Mr. Harper --
 20     any of his prescriptions?       Did you ever follow that
 21     with him before December 8th?
 22        A.     No.   He took care of -- he took care of
 23     doing all that himself.
 24        Q.     Do you know what pharmacies Mr. Harper may
 25     have used to fill prescriptions?


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 27 of 33
                 Oral Deposition of Judith Harper

                                                                Page 27
  1         A.     Not the name of it.      He used one in
  2     Guntersville but I don't know the name of it.            I
  3     just remember him saying he had to go to
  4     Guntersville to pick up a prescription.
  5         Q.     And you don't know where?
  6         A.     No.
  7         Q.     I believe Annette recalled that he had used
  8     the pharmacy within the Foodland grocery store.
  9     Does that sound familiar?
 10        A.      It's possible.     I don't really know.
 11        Q.      Do you know if Mr. Harper was still smoking
 12     on December 8th, 2016?
 13        A.      As far as I know, he probably was.
 14        Q.      He had some difficulties trying to stop
 15     smoking?
 16        A.      He had quit several times trying to stop.
 17     And I don't know for sure that he was smoking in
 18     December, but I do know that after he came to our
 19     house, he smoked some because I have an allergy to
 20     cigarette smoke and he would go out on the back
 21     porch.
 22        Q.      Ever learn from any source whatsoever, from
 23     any person, ever have any discussions with you,
 24     about what caused the collision on December 8, 2016?
 25         A.     No.


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 28 of 33
                 Oral Deposition of Judith Harper

                                                                Page 28
  1         Q.    Do you know anything about the gentleman
  2     who was the pedestrian, Kip Holland?
  3         A.    No.
  4         Q.    Do you know anything about Mr. Holland's
  5     family who I represent?
  6         A.    No.
  7         Q.    I know I understood you to tell me that you
  8     hadn't been with Mr. Harper at any of his medical
  9     appointments since around 2012?
 10         A.    Right.
 11        Q.     You had taken him to Lakeside Clinic for
 12     the purpose of primary care?
 13         A.    Right.
 14        Q.     Do you know any other doctors by name that
 15     Mr. Harper may have seen at any time?
 16        A.     I think he still went to Dr. Mastin, I
 17     think is how you pronounce it, for checkups.            I
 18     think he is maybe an ear, nose, and throat
 19     specialist; I'm not sure.       But I think he went to
 20     him, and that may be the doctor that did his throat
 21     surgery; I'm not sure.       That's the only name that
 22     rings a bell right now.
 23        Q.     Again, I think I probably know the answer
 24     to this already, but I understood you to tell me
 25     that you weren't present when Annette and Mr. Harper


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 29 of 33
                 Oral Deposition of Judith Harper

                                                                Page 29
  1     may have gone through the items that were taken out
  2     of his truck; is that right?
  3         A.    That's right.      I didn't know anything about
  4     that.
  5         Q.    And I believe I understood Annette to tell
  6     us that he kind of decided what items were important
  7     to keep, he being Mr. Harper, and what items were
  8     not as important and could be thrown away or
  9     discarded.   Do you know anything about that?
 10         A.    No.
 11        Q.     Do you know anything about whether Annette,
 12     indeed, did throw some things away?
 13         A.    I have no idea.
 14        Q.     Do you ever travel the route, as far as you
 15     know, where the collision took place?
 16        A.     When we left the hospital to come home,
 17     Annette said this is where the accident happened.             I
 18     had never been to Gainesville.         I couldn't tell you
 19     how to get there if I had to.        I just know that when
 20     we passed this place, she said that's where it
 21     happened.
 22        Q.     Annette also told us a little bit about Mr.
 23     Harper being on a nebulizer like a breathing
 24     treatment.
 25         A.    Yes.


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 30 of 33
                 Oral Deposition of Judith Harper

                                                                Page 30
  1         Q.    Do you recall that?
  2         A.    Yes.
  3         Q.    Do you recall if that was something that he
  4     was on prior to December 8, 2016?
  5         A.    I don't know.
  6         Q.    Do you know if that nebulizer machine was
  7     something that he took with him in his truck?
  8         A.    I don't know.
  9         Q.    How about a CPAP machine for any apnea or
 10     sleep difficulties, did Mr. Harper also have one of
 11     those?
 12        A.     He did not use one at our house.          But
 13     that's all that I know of.        I don't know before
 14     that.
 15        Q.     In the days leading up to December 8, 2016,
 16     do you recall when was the last time that you saw
 17     Mr. Harper before the collision on December 8, 2016?
 18         A.    Not for sure.
 19        Q.     Do you know if he had remained overnight in
 20     Gainesville or in Georgia on December 7th, 2016, the
 21     day prior to this collision?
 22         A.    I don't know.
 23        Q.     Other than the items that you brought with
 24     you today that belong to Mr. Harper, do you know of
 25     any other documents that may have been stored or


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 31 of 33
                 Oral Deposition of Judith Harper

                                                                Page 31
  1     kept by somebody else that exist?
  2         A.      No.
  3                 MR. LAZENBY:   I believe those are all the
  4     questions.    Mr. Estes may have some.
  5                             EXAMINATION
  6     BY MR. ESTES:
  7         Q.      Mrs. Harper, just a couple of questions.
  8     Did you hear ever, either from Mr. Harper or from
  9     anyone else, that James ever recalled what happened
 10     in this accident?
 11         A.    No.
 12        Q.     Is it your understanding he had no
 13     recollection of the accident?
 14        A.     The last time I heard anybody ask him about
 15     the accident, he said I do not remember anything
 16     about it.    And he never brought it up and I never
 17     asked him either.
 18        Q.     Were you ever aware before the accident of
 19     James having any history of blacking out or passing
 20     out suddenly?
 21         A.    Not that I know of.
 22        Q.     Did that ever happen in your presence?
 23         A.    No.
 24        Q.     And did you ever hear from anyone else,
 25     including James, of that happening before the


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 32 of 33
                 Oral Deposition of Judith Harper

                                                                Page 32
  1     accident?
  2         A.    No.
  3               MR. ESTES:     Thank you, Mrs. Harper. That's
  4     all I have.
  5                             EXAMINATION
  6     BY MR. LAZENBY:
  7         Q.    Just a second.      Who was the person who had
  8     asked Mr. Harper what had happened in the collision
  9     when he responded that he could not remember?
 10        A.     It was when he came over to talk to James
 11     and James told him he did not remember.
 12        Q.     Don't need to hear anything else about what
 13     they discussed.     That's okay.     Thank you.     That's
 14     all.
 15               MR. ESTES:     Mrs. Harper, you have the
 16     option to arrange with the court reporter a time to
 17     go read and make sure all the questions and answers
 18     were written down correctly or you can waive that
 19     right.   I don't think there was anything complex
 20     about what we talked about today.
 21               THE WITNESS:     I don't think so either.
 22               MR. ESTES:     So you can waive that right.
 23               THE WITNESS:     I do.
 24                     (Deposition concluded at approximately
 25                      10:45 a.m.)


19148                          Datascope                   713-688-9300
 Case 2:17-cv-00120-RWS Document 114-4 Filed 01/10/19 Page 33 of 33
                Oral Deposition of Judith Harper

                                                                Page 33
  1                     REPORTER'S CERTIFICATE

  2              I, Celeste O. Riddle, RMR, RPR, CCR, do

  3        hereby certify that the witness whose attached

  4        deposition was taken before me in the foregoing

  5        matter was by me first duly cautioned and sworn

  6        to testify to the truth, the whole truth, and

  7        nothing but the truth in the cause aforesaid;

  8        that the testimony contained in such deposition

  9        was reduced to writing by means of

 10        computer-aided transcription.       The said

 11        deposition is a true and correct transcript of

 12        the whole of the testimony given by said

 13        witness, as aforesaid.

 14              I do further certify that I am not

 15        connected by blood or marriage with any of the

 16        parties or their attorneys or agents and that I

 17        am not an employee of either of them, nor

 18        interested directly or indirectly in the matter

 19        of controversy, either as counsel, attorney,

 20        agent, or otherwise.

 21              Done this the 18th day of April 2018.

 22                           /s/ Celeste O. Riddle, RMR, RPR, CCR
                              ABCR #127 Expires 9-30-18
 23                           Datascope, Firm #10198
                              13455 Cutten Road , Suite 1-J
 24                           Houston, TX 77069

 25                           713-688-9300 Fax 713-688-9305


19148                          Datascope                   713-688-9300
